Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        November 3, 2020

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    EUGENE BURKE,                                                    No. 54002-9-II

                                Appellant,

         v.

    JOSEPH FRICKEY; ANDREW DAY;                               UNPUBLISHED OPINION
    BURLINGTON NORTHERN SANTE FE
    RAILWAY COMPANY, OLD REPUBLIC
    INSURANCE COMPANY,

                                Respondents.

        MELNICK, J. — Eugene Burke appeals the trial court’s denial of his motion for partial

summary judgment for his claim for civil remedies under the criminal profiteering act.1 He also

appeals from the trial court’s grant of summary judgment. Burke sued Burlington Northern Santa

Fe Railway Company, Joseph Frickey, Andrew Day, and Old Republic Insurance Company

(hereafter BNSF) following a motor vehicle accident between Burke and a truck driven by a BNSF

employee. Burke alleged that BNSF engaged in a pattern of criminal profiteering activity because

a BNSF claims representative obtained his signature on a contract releasing BNSF from liability

for personal property damage by deception and engaged in attempted theft and the unlicensed

practice of law.

        Because the record is inadequate for us to review the trial court’s decision, we affirm.




1
    Ch. 9A.82 RCW.
54002-9-II


                                              FACTS

       On December 6, 2017, Burke was involved in a motor vehicle accident with Joseph

Frickey, an employee of BNSF who was driving a truck owned by BNSF. Burke was driving his

own dump truck that he uses for his business. The next day, Burke contacted the BNSF claims

department about the damage to his truck and he talked with Andrew Day, a claims representative

for BNSF.

       On December 11, Burke met with Day at a truck dealership to obtain a damage estimate.

At some point, Day asked Burke whether he was interested in settling his claim for damage to the

truck. Burke indicated he was and asked how much BNSF was willing to offer. Day and Burke

negotiated the payment amount and eventually agreed to settle for $22,500. Day gave Burke a

form release and settlement agreement that Day had previously edited to remove language that

related to personal injury claims.

       The release provided that for the sole consideration of the $22,500, Burke released BNSF

“from all claims and liabilities of every kind or nature, FOR PROPERTY DAMAGE, IF ANY,

WHETHER KNOWN OR UNKNOWN TO ME AT THE PRESENT TIME, arising out of an

incident on or about December 6, 2017.” Clerk’s Papers (CP) at 131.

       Burke read the release and made various changes, including crossing out inadvertently

included language relevant to personal injury and adding a paragraph that stated “Settlement is for

property damage, business loss, vehicle taxes, misc costs, etc., but does not include personal injury

claim.” CP at 132. Burke and Day both dated and initialed the addition. Burke signed the

agreement.




                                                 2
54002-9-II


         In September 2018, Burke, appearing as a self-represented litigant, filed a complaint for

criminal conduct under the criminal profiteering act, naming Frickey, Day, BNSF, and BNSF’s

insurance company, Old Republic Insurance, as defendants. The complaint alleged that he was

entitled to compensation under RCW 9A.82.100(1)(a),2 the civil remedies provision of the Act.

He accused the defendants of “the unauthorized practice of law, obtaining the Plaintiff’s signature

by deception, theft, attempted theft, . . . unprofessional conduct, unlicensed business activity,

criminal conspiracy, felony conduct committed for financial gain, leading organized crime,

criminal negligent omissions, and violation of the Criminal Profiteering Act by a pattern of

criminal profiteering activity.” CP at 1.

         Burke filed a motion for order for determination of liability, reiterating the arguments from

the complaint and requesting relief that included the invalidation of the release agreement and

monetary damages. The court denied the motion and advised Burke that it would deal with the

issues on summary judgment. Burke filed a motion for partial summary judgment, and BNSF filed

a cross-motion for summary judgment. Neither of these pleadings is in the record before this court.

         The court denied Burke’s motion and granted BNSF’s, concluding that there was no

affirmative evidence of a wrongful act, or to support the claims of misrepresentation, theft, or

fraud.




2
  This provision under the criminal profiteering act provides a civil cause of action to a person who
was injured in his or her “person, business, or property by an act of criminal profiteering that is
part of a pattern of criminal profiteering activity, or by an offense defined in [several criminal
statutes], or by a violation of RCW 9A.82.060 [involving leading organized crime].”



                                                   3
54002-9-II


          If the court entered an order granting summary judgment, it is not in our record. Likewise,

if the court entered an order denying partial summary judgment, it is not in our record.

          Burke filed a motion for reconsideration of the court’s order granting BNSF’s motion for

summary judgment, which the court denied. The court entered a judgment that states “Based on

the court’s order denying plaintiff’s motion for partial summary judgment and granting

defendants’ motion for summary judgment, the court enters final judgment in favor of defendants

on all claims made in this action. (excluding any future claims reserved for proper filing of

personal injury).” Notice of Appeal, Attachment (Judgment) (filed Mar. 12, 2019).3

          Burke sought direct review of the court’s judgment with the Supreme Court. The Supreme

Court transferred the case to this court.

                                              ANALYSIS

          Burke argues that the trial court erred by denying his motion for partial summary judgment.

He argues that Day’s “negligent failure to delete ‘optional language’ from the release agreement

he tried to pass off as a property damage release” is criminal negligence, the practice of law,

attempted theft, and theft. Br. of Appellant at 4. He asserts that he has shown that BNSF has

committed “four counts of theft by deception with the intent to deprive [and] [t]hree counts of theft

are the pattern of criminal profiteering activity.” Br. of Appellant at 9.

          RAP 9.12 provides that on appeal from summary judgment, the reviewing court is limited

to issues and materials considered by the trial court. Alexander v. Gonser, 42 Wn. App. 234, 237,

711 P.2d 347 (1985). We review a grant or denial of summary judgment de novo, performing the

same inquiry as the trial court. Cascade Floral Prods., Inc. v. Dep’t of Labor & Indus., 142 Wn.

App. 613, 617, 177 P.3d 124 (2008).


3
    The judgment, although not in the clerk’s papers, is attached to the notice of appeal.


                                                   4
54002-9-II


       An appellant proceeding without a lawyer must comply with all procedural rules, In re

Marriage of Olson, 69 Wn. App. 621, 626, 850 P.2d 527 (1993), and the failure to do so may

preclude review. State v. Marintorres, 93 Wn. App. 442, 452, 969 P.2d 501 (1999). The party

seeking review has the burden of providing the portions of the record necessary to review the

issues raised. RAP 9.6; Dash Point Vill. Assocs. v. Exxon Corp., 86 Wn. App. 596, 612, 937 P.2d

1148, 971 P.2d 57 (1997).

       The record before us does not contain the documents that are necessary for us to review

the trial court’s decision. Neither Burke’s motion for partial summary judgment, nor BNSF’s

motion for summary judgment is in our record. The court’s orders on those motions are also not

in the record.

       We will generally not decline review for technical violations of rules of procedure. RAP

1.2(a); Stiles v. Kearney, 168 Wn. App. 250, 260, 277 P.3d 9 (2012). However, without BNSF’s

motion for summary judgment, Burke’s motion for partial summary judgment, or the court’s order

that designates the documents and evidence the court relied on in making its decision, we cannot

perform the same inquiry as the trial court. We simply cannot know what evidence was presented

to the court.4 Burke has not met his burden to provide a record adequate for review, so we affirm.




4
  Burke attaches an unsigned and undated affidavit to his reply brief. The document appears to
have been filed with the Supreme Court, but there is no indication that the affidavit was submitted
to or considered by the trial court.


                                                5
54002-9-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Worswick, P.J.




        Maxa, J.




                                                6